Citation Nr: 9919286
Decision Date: 07/15/99	Archive Date: 09/09/99

DOCKET NO. 99-12 822               DATE JUL 15, 1999

THE ISSUE 

Whether the attorney fee agreement is reasonable.

ATTORNEY FOR THE BOARD 

Sabrina M. Tilley, Counsel 

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on the
Board's motion to review the reasonableness of the attorney fee
agreement.

FINDINGS OF FACT

1. The Board denied claims of entitlement to service connection for
cerebellar degeneration and an increased rating for hearing loss in
an August 1990 decision.

2. The veteran's representative before the Board was Disabled
American Veterans.

3. The veteran appealed the August 1990 Board decision to the
United States Court of Veterans Appeals, which vacated and remanded
the Board's 1990 decision.

4. The United States Court of Veterans Appeals terminated its
jurisdiction over the veteran's case in February 1996.

5. A power of attorney indicating the veteran's selection of
attorney J.S. to represent him before VA was completed in January
1998.

6. In February 1998, a copy of a fee agreement between the veteran
and the attorney was filed at the Board.

CONCLUSION OF LAW

The criteria under which a valid fee agreement may be executed
between the veteran and his attorney as to representation before VA
and the Board concerning the issues of entitlement to service
connection for cerebellar degeneration and for an increased rating
for hearing loss have not been met. 38 U.S.C.A. 5904(c) (West 1991
& Supp. 1998); 38 C.F.R. 20.609(c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate three
criteria that must be met before an attorney or agent may charge
claimants or appellants for their services before VA concerning
claims for VA benefits. 38 U.S.C.A. 5904(c); 38 C.F.R. 20.609(c).
These criteria are: 1) promulgation by the Board of a final

2 -

decision with respect to the issue or issues involved; 2) the
notice of disagreement which preceded the Board's decision with
respect to the issue or issues involved was received by the RO on
or after November 18, 1988; and 3) the attorney or agent must have
been retained not later than one year following the date that the
Board decision with respect to the issue or issues involved was
promulgated.

In this case, the Board promulgated a decision in August 1990 that
denied entitlement to service connection for cerebellar-vestibular
dysfunction and denied entitlement to an increased rating for
detective hearing, evaluated as 40 percent disabling. The veteran
appealed that decision to the United States Court of Veterans
Appeals (now the United States Court of Appeals for Veterans
Claims, hereinafter the Court). The notice of disagreement which
preceded the Board's decision with respect to these issues is
presumed to have been received on or after November 1988, inasmuch
as the Court assumed jurisdiction over the veteran's appeal from
the Board's 1990 decision.

In January 1998, the veteran submitted a VA Form 22a, Appointment
of Attorney or Agent as Claimant's Representative, indicating that
the veteran had selected attorney J.S. to be his representative
before VA. In February 1998, the veteran entered into a fee
agreement with the attorney for representation before VA. The
agreement provided for the payment of a fee of 20 percent of the
total amount of any past-due benefits awarded on the basis of the
veteran's claim.

The issue in this case pertains to whether attorney J. S. was
retained within one year of the date of the Board's 1990 decision.
In this case it is clear that this attorney was not retained within
a year of that decision, as the agreement between the attorney and
the veteran was completed in 1998. The attorney argues that he
should be considered a successor attorney, and, therefore, that he
is able to charge a fee for his services before VA. He is relying
on a provision of 38 C.F.R. 20.609(c)(3), which provides that the
requirement that the attorney or agent be retained not later

3 -

than one year following the Board decision will be considered to
have been met with respect to all successor attorneys or agents
"acting in the continuous prosecution of the same matter if a
predecessor was retained within the required time period."

Although the power of attorney is no longer in the veteran's claims
folder, the record reflects that the veteran was represented before
VA by the Disabled American Veterans at the time of the Board's
August 1990 decision and thereafter, until the appointment of the
attorney in January 1998. The attorney argues that he is a
successor to attorney J.V., who, it is argued, represented the
veteran in his appeal to the Court from the Board's 1990 decision.

The records available to the Board concerning the representation
before the Court in this matter include the Appellant's Brief,
filed in October 1991 by the attorney, an the Appellant's response
to Appellee's motion for remand, filed by the attorney in December
199 1. In both instances, however, the attorney, in addition to
identifying himself by name, followed his name by the designation
"Disabled American Veterans." It is notable that the Court's rules
provide that

[a]ppearances may not be made in the name of a law firm or other
organization. If a party is represented by more than one
individual, one shall be designated as the representative of record
for the purpose of receipt of papers sent by the Court and served
by other parties. Rule 46(d)(1).

Thus, by the Court's rules, appearances before the Court are by
individuals, not organizations. See McNeely v. West, 11 Vet. App.
250, 351-352 (1998), concerning the application of Rule 46.
Consequently, the attorney would have had to identify himself as
the representative, rather than identifying the Disabled American
Veterans as the representative before the Court.

4 - 

The Court in its December 1991 order vacated and remanded the
Board's 1990 decision. Following the 1991 Court decision, the Board
remanded the matter to the RO for additional development in March
1992, April 1994, and July 1997. The Court terminated its
Jurisdiction over the case in a February 1996 Order, citing Cleary
v. Brown, 8 Vet. App. 305, 307 (1995), and stating that the Court
does not have authority to retain general and continuing
jurisdiction over a decision remanded to the Board for a new
adjudication.

Attorney J. S. has pointed to the Board's remand in March 1992,
which lists both the Disabled American Veterans and attorney J.V.
as the veteran's representative, in support of his argument that he
should be considered a successor attorney in this matter. It is
notable that, for representation before VA, only one representative
can be recognized. A specific claim may be prosecuted at any one
time by only one recognized organization, attorney, agent or other
person properly designated to represent the appellant. 38 U.S.C.A.
7105(b)(2); 38 C.F.R. 14.631(c), 20.601. It appears that the
attorney as well as the Disabled American Veterans was listed as
representative in the Board's March 1992 remand based upon a
memorandum of February 1992, which noted that the Court had
retained jurisdiction over the case and that representation before
the Board was by the Disabled American Veterans and representation
before the Court was by attorney J.V., Disabled American Veterans,
and which instructed that both should be listed in the Board's
decision as representative. The subsequent Board remands in April
1994 and July 1997 show that the veteran's representative was
Disabled American Veterans.

From the plain meaning of the law, 38 C.F.R. 20.609(c)(3) pertains
to an "attorney-at-law or agent" succeeded by attorneys or agents
acting in the continuous prosecution of the same matter. This
provision does not pertain to organizations such as the Disabled
American Veterans. The fact that J.V. is an attorney is immaterial
to the extent that he was acting as an employee of the Disabled
American Veterans. The appearance of attorney J.V. before the Court
would not

5 - 

necessarily qualify the current attorney representative for the
position of successor attorney, as the Court rule set forth above
states that appearances must be made in the name of the individual
attorney, not the law firm or organization. If representation was
in fact by Disabled American Veterans, the claimant could not "tack
on" to that representation as a successor attorney.

The Board need not reach a determination as to whether an
organization - the Disabled American Veterans -- or an individual
attorney was representing the veteran before the Court. Even if the
representative was an individual attorney, such representation
ended in February 1996 when the Court terminated its jurisdiction
over the case.

Following the Court's action in February 1996, representation
before VA and the Board was clearly by the Disabled American
Veterans. As noted above, although the power of attorney is not
longer of record, certain documents of record verify such
representation, e.g., the March 1997 letter to Marion Barry and the
Board remand dated in July 1997.

In essence, the pertinent part of the regulation means that if an
attorney is retained within one year and can charge a fee, he can
"pass the baton" to another attorney, who can charge a fee even
though the individual was not retained within one year. In the
present case, it appears that representation after the August 1990
Board decision was always wit]-i the Disabled American Veterans,
both before the Court and VA. However, even if the representative
before the Court could have been an individual attorney, the "baton
was dropped" in February 1996, when the Court's jurisdiction was
terminated. Thereafter, representation was clearly by the Disabled
American Veterans, and the attorney in this case is a successor to
that organization, not a successor to an attorney or agent.
Consequently, as a matter of law, an attorney or agent cannot
charge a fee as to this matter. Any fee above $0 is excessive and
unreasonable, tinder the circumstances.

- 6 - 

The attorney is ordered to refund to the veteran any moneys paid by
him for the attorney's representation before NIA concerning these
issues. As a reduction in the fee is ordered, the attorney must
credit the account of the claimant with the amount of the reduction
and refund any excess payment on the account to the claimant not
later than the expiration of the time within which the ruling may
be appealed to the United States Court of Appeals for Veterans
Claims. 38 C.F.R. 20.609(i). Failure to do so may result in
proceedings under 38 C.F.R. 14.633 to terminate the attorney's
right to practice before VA and the Board and/or prosecution under
38 U.S.C.A. 5905.

ORDER

No fee may be charged for services rendered by the attorney on the
veteran's behalf before VA concerning the issues of entitlement to
service connection for cerebellar degeneration and an increased
rating for hearing loss. The@ fee is reduced to $0. The amount in
excess of $0 received by the attorney for fees for service before
VA is to be refunded to the claimant.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

- 7 - 

